DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 07/05/2022, with respect to the rejection of claims 1, 3-4, and 14-18 have been fully considered and are persuasive.  The rejection of claims 1, 3-4, and 14-18 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1, 3-4, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic electronic component comprising: a ceramic body comprising dielectric layers and internal electrodes; and external electrodes disposed on external surfaces of the ceramic body and electrically connected to the internal electrodes, wherein each of the internal electrodes comprises a nickel-cobalt (Ni-Co) alloy, a content of cobalt (Co) is 0.1 at% to less than 1.0 at% based on 100 at% of nickel (Ni), and the external electrodes include glass.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a content of cobalt (Co) is 0.1 at% to less than 1.0 at% based on 100 at% of nickel (Ni), and the external electrodes include glass” in combination with the other claim limitations. 
Cited Prior Art
KIM et al (US 2014/0048750) teaches relevant art in Fig. 1-2, table 1.
Kim et al (US 2013/0286539) teaches relevant art in [0134].
KOIDE et al (US 2018/0182549) teaches relevant art in Fig. 1.
Celik et al (US 2004/0256603) teaches relevant art in [0013-0019].
Kasuya et al (US 2009/0067117) teaches relevant art in Table 1-2.
SAKURAI et al (US 2017/0287636) teaches relevant art in [0066].
KOJIMA et al (US 2011/0195178) teaches relevant art in [0057].
LEE et al (US 2014/0311783) teaches relevant art in [0109].
AMAN et al (US 2019/0103222) teaches relevant art in table 1 and [0048].
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848